sDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on October 13, 2020 and Request for Continued Examination filed on October 30, 2020.  Claims 1, 22, 26, and 27 are amended.  Claim 25 is cancelled.  Claims 1-24 and 26-29 are pending in the case.  Claims 1, 22, and 26 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.
 
Applicant’s Response
In Applicant’s response dated October 13, 2020, Applicant amended the claims and provided arguments in response to the objection to and rejections of the claims under 35 USC 103 and 112 provided in the previous office action.

Response to Argument/Amendment
Applicant’s amendments in response to the objection to the claims are acknowledged, and Applicant’s associated arguments have been fully considered.  As Applicant’s amendments have removed the basis for the objection, the objection is withdrawn.
Applicant’s amendments in response to the rejection of the claims under 35 USC 112 are acknowledged, and Applicant’s associated arguments have been fully considered.  As Applicant’s amendments have removed the basis for the rejection, the rejection is withdrawn.
Applicant’s amendments in response to the rejection of the claims under 35 USC 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant notes that, as amended, independent claim 1 now requires the base station to actually measure the location of the handheld controller based on receipt of the wireless packet, which is the same wireless packet that includes the measured orientation of the handheld controller.  Applicant argues that Abifaker, Luo, Yoshizawa, and Hyde do not teach wireless packets, location measurements based on wireless packets, or providing an orientation measurement within a wireless packet and transmitting the wireless packet “substantially instantaneously after measuring the orientation” so that the packet can provide “both the orientation of the handheld controller at a particular time and a basis for measuring the location of the handheld controller at the same particular time” with respect to claim 1, and similar recitations in claims 22 and 26.  
For example, with respect to Yoshizawa, Applicant argues that it fails to teach or suggest “wherein the location of the handheld controller is measured based on receipt, by the base station via the antennas, of a wireless packet from the handheld controller, the wireless packet including the measured orientation of the handheld controller.”  With respect to Hyde, Applicant argues that it does not measuring location of a handheld controller “based on receipt, by the base station via the antennas, of a wireless packet from the handheld controller, the wireless packet including the measured orientation of the handheld controller.”  These argument is persuasive, at least to the extent that Abifaker, Luo, Yoshizawa, and Hyde do not explicitly disclose that the location is measured by a base station coupled to multiple antennas, based on receipt via the antennas of the wireless packet from the handheld controller. 
Applicant further argues that Yoshizawa does not clearly disclose “the handheld controller transmitting the wireless packet substantially instantaneously after measuring the orientation,” speculating that—although Yoshizawa teaches temporarily storing and then transmitting operation/orientation information at 5 ms intervals, which Applicant admits is performed in order to keep up with game processing, maintain timeliness, and prevent lag—“it is unclear how long it might take after the acceleration sensor 701 makes a measurement before that measurement is sent…it is common, for example, for communication interfaces to use a pipelined architecture, and one does not know how long a pipeline might be…other delays may be involved…Yoshizawa…does not require any promptness in communication…”  Applicant further provides various arguments explaining the possible motivational differences between Yoshizawa’s transmission interval and the “substantially instantaneous” requirement of the instant application.  Applicant similarly argues that Hyde also does not teach this limitation.  These arguments are moot in view of the new grounds of rejection provided below.
As noted above, Applicant’s arguments are persuasive.  Therefore, the previous grounds of rejection are withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6, 8-12, 21-23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Abifaker et al. (US 20110312311 A1) in view of Wilson (US 8456419 B2), further in view of Hart et al. (US 20140327579 A1).
With respect to claim 1, Abifaker teaches a method of controlling objects in a 3-D (three-dimensional) space using a handheld controller, the method comprising:
storing an object database that associates multiple controllable objects with respective control locations of the controllable objects in the 3-D space, each control location representing a respective region in the 3-D space to which the handheld controller can be pointed to control the respective controllable object (e.g. paragraphs 0027-0028, mobile device programmed in advance as to location of controllable device; plurality of controllable devices; paragraph 0036, data associated with location of controllable device stored in memory within mobile device; paragraph 0037, orientation of mobile device with direction toward location of controlled device); 
measuring a location of the handheld controller in the 3-D space (e.g. paragraph 0018, location of mobile device determined using any one of several location determination techniques; Fig. 3, estimate location of mobile device 308); 
measuring an orientation of the hand-held controller in the 3-D space (e.g. paragraph 0018, directional orientation of mobile device determined from sensors on board; Fig. 3, determine orientation 304, determine direction 306); 
combining the measured location of the handheld controller with the measured orientation of the handheld controller to construct a virtual ray, the virtual ray having an origin placed at the measured location of the handheld controller and a direction based on the measured orientation of the hand-held controller (e.g. paragraph 0018, line or ray projected from known location of mobile device in direction according to directional orientation of the mobile device); and 
in response to the handheld controller pointing such that the virtual ray intersects a control location of a controllable object in the object database (e.g. paragraph 0018, projected line or ray passes through or near location of remotely controllable device), 
(i) accepting user input by the handheld controller for controlling the controllable object (e.g. paragraph 0018, mobile device selects the controllable device to receive inputs), and 
(ii) transmitting control instructions from the handheld controller for controlling the controllable object based on the user input (e.g. paragraph 0019, once controllable device selected to receive inputs, user may make certain gestures to initiate transmission of commands to the controllable device);
wherein measuring the orientation of the handheld controller is performed by the measurement circuitry within the handheld controller (e.g. paragraph 0018, directional orientation of mobile device determined from sensors on board; Fig. 3, determine orientation 304, determine direction 306), and wherein measuring the location of the handheld controller is based at least in part on receipt of a wireless signal that (i) is transmitted by the handheld controller and (ii) includes the measured orientation of the handheld controller (e.g. paragraph 0018, selecting controllable device to receive commands by pointing device in direction, directional orientation determined using on-board sensors; location of mobile device determined using any one of several location determination techniques including GPS, advanced forward trilateration; Fig. 3, estimate location of mobile device 308; paragraph 0019, detecting gestures based on signals from inertial sensors, initiating transmission of commands to controllable device; paragraph 0020, communicating with remotely controlled device using various wireless data links; i.e. measuring orientation of device and transmitting corresponding signals via wireless link
Abifaker does not explicitly disclose 
that the location of the handheld controller in the 3-D space is measured by a base station coupled to an antenna;
that the wireless signal is a wireless packet which includes the measured orientation of the handheld controller, the wireless packet thus providing the orientation of the handheld controller at a particular time, 
the handheld controller transmitting the wireless packet substantially instantaneously after measuring the orientation.
However, Wilson teaches:
that the location of the handheld controller in the 3-D space is measured by a base station coupled to an antenna (e.g. col. 8 lines 15-19, base station forwarding received data from wireless pointer to host computer which computes current 3D orientation of the pointer; col. 8 lines 38-40, determining 3D location of pointer; col. 10 lines 60-64, base station having external antenna; col. 11 lines 6-9, Fig. 5, base station antenna 502 sending and receiving data message signals; col. 11 lines 24-28, base station integrated into the host computer, only antenna external to host computer; col. 14 lines 23-35, host computer normalizing sensor readings, deriving full orientation of pointer, computing 3D location of pointer in the environment, determining what the pointer is pointed at in the environment; i.e. base station functionality may be incorporated into the host computer such that the host computer acts as a base station with an antenna which both receives data from the wireless controller and measures a location of the wireless computer in the 3D environment; col. 21 lines 33-35, establishing ray that projects through environment from pointer’s location along device’s orientation direction);
that the wireless signal is a wireless packet which includes the measured orientation of the handheld controller, the wireless packet thus providing the orientation of the handheld controller at a particular time (e.g. col. 8 lines 5-6 and 18, wireless pointer transmits data messages to RF transceiver base station, using data to computer current 3D orientation of pointer; col. 10 lines 22-25 and 38-52, base station requesting orientation data from pointer in return transmission; microcontroller of pointer identifies last-read outputs from accelerometer, magnetometer, gyroscope, and packages these output values along with the pointer’s assigned identifier, current state of the button of the pointer, and error detection data into an orientation data message which is transmitted via the pointer’s transceiver to the base station using any appropriate RF transmission protocol; i.e. where a packaged data message including last read orientation data and transmitted according to a transmission protocol is equivalent to a wireless packet which provides orientation of a handheld controller at a particular time), 
the handheld controller transmitting the wireless packet substantially instantaneously after measuring the orientation (e.g. col. 10 lines 23-25 and 57-59, request for orientation data transmitted 50 times per second, i.e. rate of 50 Hz; microcontroller of pointer programmed to package and transmit orientation message on a prescribed periodic basis, such as at a 50 Hz rate; i.e. the most recent (last-read) orientation measurements are output at a rate of 50 times per second, or every 20 ms; therefore, the orientation measurements are transmitted in the message no more than 20 ms after being measured, which is analogous to substantially instantaneous transmission of the measurement; in addition one of ordinary skill in the art would understand that this transmission rate is an example and that other transmission rates, including faster rates, are possible; it is noted that although the specification of the instant application clarifies that location and orientation measurements can be considered to be simultaneous when they are within several milliseconds (see paragraph 0044), there is no definition or explicit requirement provided with regard to determining whether a transmission of a measurement is substantially instantaneous).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker and Wilson in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), to incorporate the teachings of Wilson (directed to determining a position of a pointing device used as a controller) to incorporate a base station having an antenna which is capable of receiving wireless packets containing measured orientation information from the device (i.e. mobile device of Abifaker, pointer of Wilson) and measuring the location of the device in the 3D environment (i.e. the computer integrating the base station of Wilson, which receives orientation data of the controller in a wireless packet and measures a location of the controller in order to calculate a ray extending from the 
Abifaker and Wilson do not explicitly disclose
that the base station is coupled to multiple antennas;
that the location of the handheld controller is measured based upon receipt, by the base station via the antennas, of the wireless packet, the wireless packet thus providing both the orientation of the handheld controller at a particular time and a basis for measuring the location of the handheld controller at the same particular time.  
However, Hart teaches:
that the base station is coupled to multiple antennas (e.g. paragraph 0018, apparatus comprises a plurality of antennas, receiver in communication with plurality of antennas for receiving packets, processor for calculating angle of arrival for use in identifying location of mobile device transmitting the packets; paragraph 0021, apparatus comprises access point comprising a plurality of antennas and one or more other access points each comprising a plurality of antennas, where at least one antenna from each access point is coupled with one of the antennas from another access point such that all of plurality of access points are connected to enable sharing of information between access points for use in location sensing; i.e. where an access point is equivalent to a base station, and is coupled to at least a plurality of its own antennas and may also be coupled to a plurality of antennas of another access point; paragraph 0025, access point in communication with mobile device; paragraph 0026, access point may include any number of antennas; paragraph 0034, antenna arrays; see also Fig. 2, showing wireless network device 22, which includes plurality of antennas 38 as described in Fig. 0037, and Fig. 5, showing access point including eight antennas 68 in which two antennas are used for communication and six are used for location sensing as described in paragraph 0056, with paragraph 0057 indicating that any number of antennas may be used; paragraph 0066, indicating the use of additional connected access points and their constituent antennas; paragraph 0082, describing use of daisy chaining of access points to create synchronization of AoA estimation across several Aps as shown in Fig. 10);
that the location of the handheld controller is measured based upon receipt, by the base station via the antennas, of the wireless packet, the wireless packet thus providing both the orientation of the handheld controller at a particular time and a basis for measuring the location of the handheld controller at the same particular time (e.g. paragraph 0023-0024, providing indoor positioning information using angle of arrival; calculations performed in parallel with communications in the network, using 2D or 3D antenna configurations for estimation of AoA at an access point; location sensing performed with better accuracy from single packet, on any type of WiFi packet by access point; paragraph 0026, receiver of access point used to identify location of mobile device based on signals received from mobile device; paragraph 0030, AoA used at AP to locate mobile device by determining angle of incidence at which signals arrive at the receiving sensors/antennas; client transmits payload with metadata followed by waveform and, using signal received at multiple antenna array, AoA of the mobile device at the AP estimated; geometric relationships used to estimate location; paragraph 0032, AP switches through antenna array and gets vector of phases; paragraph 0044, packet can refer to any type of protocol data unit or other unit structure contained within a signal; paragraph 0050, communications and location sensing are provided by the same packet so that positioning can occur in parallel with WiFi communications; identifying location of mobile device based on angle of arrival calculations; paragraph 0056, indicating that the arrangement shown in Fig. 5 allows for communication and location sensing to occur on the same packet).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, and Hart in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation 
With respect to claim 22, Abifaker teaches a handheld controller for controlling objects, the handheld controller comprising:
a user interface (e.g. Fig. 2, user interfaces 210, including microphone, camera, display, buttons, and tactile 210-1 through 210-5, described in paragraph 0049); 
a wireless communication interface (e.g. Fig. 2, network interfaces 216; paragraph 0042, for use with wireless communication networks
measurement circuitry configured to measure an orientation of the handheld controller in 3-D (three-dimensional) space (e.g. Fig. 2, sensors 210 including inertial sensors, compass, and magnetometer 214-1 through 214-3, described in paragraph 0051); 
a set of processors (e.g. Fig. 2, processing units 202, described in paragraph 0047); and 
memory (e.g. Fig. 2, memory 204 including primary and secondary memory 204-1 and 204-2, described in paragraph 0048), 
the set of processors and the memory together forming control circuitry constructed and arranged (e.g. paragraph 0047, processing units 202 coupled to memory 204, implemented in hardware or combination of hardware/software, representative of circuits to perform data computing procedure/process) to: 
direct the measurement circuitry to produce a measurement of orientation of the handheld controller (e.g. paragraph 0018, directional orientation of mobile device determined from sensors on board; Fig. 3, determine orientation 304, determine direction 306); 
direct the wireless interface to transmit wireless signals to multiple sensors (e.g. paragraph 0018, selecting controllable device to receive commands by pointing device in direction, directional orientation determined using on-board sensors; GPS, advanced forward trilateration; Fig. 3, estimate location of mobile device 308; paragraph 0019, detecting gestures based on signals from inertial sensors, initiating transmission of commands to controllable device; paragraph 0020, communicating with remotely controlled device using various wireless data links; i.e. measuring orientation of device and transmitting corresponding signals via wireless link)
(i) to enable a location of the handheld controller to be measured based on the wireless signals as received by the multiple sensors (e.g. paragraph 0018, location of mobile device determined using any one of several location determination techniques including GPS, advanced forward trilateration, etc.; Fig. 3, estimate location of mobile device 308) and 
(ii) to generate a virtual ray having an origin at the measured location of the handheld controller and a direction based on the measured orientation of the handheld controller (e.g. paragraph 0018, line or ray projected from known location of mobile device in direction according to directional orientation of the mobile device); 
for at least one of the measurements of orientation, (i) identify a controllable object intersected by the respective virtual ray (e.g. paragraph 0018, projected line or ray passes through or near location of remotely controllable device); and 
(ii) direct the wireless interface to transmit control instructions for controlling the identified controllable object (e.g. paragraph 0018, mobile device selects the controllable device to receive inputs; paragraph 0019, once controllable device selected to receive inputs, user may make certain gestures to initiate transmission of commands to the controllable device).
Abifaker does not explicitly disclose 
that the location of the handheld controller is measured by a base station coupled to a sensor;
that the wireless signal is a wireless packet which carries the measurements of orientation of the handheld controller; 
the measurements of orientation are a set of measurements, and for each of the set of measurements of orientation, directing the wireless interface to transmit, substantially immediately upon acquiring the measurement of orientation, a respective packet that carries the measurements of orientation.
However, Wilson teaches:
that the location of the handheld controller is measured by a base station coupled to a sensor (e.g. col. 8 lines 15-19, base station forwarding received data from wireless pointer to host computer which computes current 3D orientation of the pointer; col. 8 lines 38-40, determining 3D location of pointer; col. 10 lines 60-64, base station having external antenna; col. 11 lines 6-9, Fig. 5, base station antenna 502 sending and receiving data message signals; col. 11 lines 24-28, base station integrated into the host computer, only antenna external to host computer; col. 14 lines 23-35, host computer normalizing sensor readings, deriving full orientation of pointer, computing 3D location of pointer in the environment, determining what the pointer is pointed at in the environment; i.e. base station functionality may be incorporated into the host computer such that the host computer acts as a base station with an antenna which both receives data from the wireless controller and measures a location of the wireless computer in the 3D environment; col. 21 lines 33-35, establishing ray that projects through environment from pointer’s location along device’s orientation direction);
that the wireless signal is a wireless packet which carries the measurements of orientation of the handheld controller (e.g. col. 8 lines 5-6 and 18, wireless pointer transmits data messages to RF transceiver base station, using data to computer current 3D orientation of pointer; col. 10 lines 22-25 and 38-52, base station requesting orientation data from pointer in return transmission; microcontroller of pointer identifies last-read outputs from accelerometer, magnetometer, gyroscope, and packages these output values along with the pointer’s assigned identifier, current state of the button of the pointer, and error detection data into an orientation data message which is transmitted via the pointer’s transceiver to the base station using any appropriate RF transmission protocol; i.e. where a packaged data message including last read orientation data and transmitted according to a transmission protocol is equivalent to a wireless packet which provides orientation of a handheld controller at a particular time), 
the measurements of orientation are a set of measurements, and for each of the set of measurements of orientation, directing the wireless interface to transmit, substantially immediately upon acquiring the measurement of orientation, a respective packet that carries the measurements of orientation (e.g. col. 10 lines 23-25 and 57-59, request for orientation data transmitted 50 times per second, i.e. rate of 50 Hz; microcontroller of pointer programmed to package and transmit orientation message on a prescribed periodic basis, such as at a 50 Hz rate; i.e. a plurality (set) of orientation measurements are measured over time and continuously output as a package/packet at a rate of 50 times per second, or every 20 ms; therefore, the each of the orientation measurements in the set (i.e. a set of orientation measurements which are transmitted) are transmitted in the message no more than 20 ms after being measured, which is analogous to substantially instantaneous transmission of the measurement; in addition one of ordinary skill in the art would understand that this transmission rate is an example and that other transmission rates, including faster rates, are possible; it is noted that although the specification of the instant application clarifies that location and orientation measurements can be considered to be simultaneous when they are within several milliseconds (see paragraph 0044), there is no definition or explicit requirement provided with regard to determining whether a transmission of a measurement is substantially immediate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker and Wilson in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), to incorporate the teachings of Wilson (directed to determining a position of a pointing device used as a controller) to incorporate a base station having an antenna which is capable of receiving wireless packets containing measured orientation information from the device (i.e. mobile device of Abifaker, pointer of Wilson) and measuring the location of the device in the 3D environment (i.e. the computer integrating the base station of Wilson, which receives orientation data of the controller in a wireless packet and measures a location of the controller in order to calculate a ray extending from the controller for designating an object to be controlled), and to further incorporate the ability to transmit the most recent orientation measurements along with other communication data from the device in wireless packets at a prescribed periodic basis, such as at a 50 Hz rate, such that the wireless packets are transmitted to the base station substantially instantaneously after measuring the orientation and therefore provide the base station with the orientation of the device at a particular (i.e. current, within 20 ms) time.  One of ordinary skill would have been motivated to perform such a modification in order to provide a unique wireless pointer-based object selection system, gesture recognition system employing the wireless pointer, and a conventional speech control system, creating a multimodal interface for determining what component a user wants to control and what control action is desired as described in Wilson (col. 7 lines 40-46).
Abifaker and Wilson do not explicitly disclose
that the base station is coupled to multiple sensors;
that the base station coupled to the sensors is enabled to measure a location of the handheld controller based on the wireless packet as received by the multiple sensors.  
However, Hart teaches:
that the base station is coupled to multiple sensors (e.g. paragraph 0018, apparatus comprises a plurality of antennas, receiver in communication with plurality of antennas for receiving packets, processor for calculating angle of arrival for use in identifying location of mobile device transmitting the packets; paragraph 0021, apparatus comprises access point comprising a plurality of antennas and one or more other access points each comprising a plurality of antennas, where at least one antenna from each access point is coupled with one of the antennas from another access point such that all of plurality of access points are connected to enable sharing of information between access points for use in location sensing; i.e. where an access point is equivalent to a base station, and is coupled to at least a plurality of its own antennas and may also be coupled to a plurality of antennas of another access point; paragraph 0025, access point in communication with mobile device; paragraph 0026, access point may include any number of antennas; paragraph 0034, antenna arrays; see also Fig. 2, showing wireless network device 22, which includes plurality of antennas 38 as described in Fig. 0037, and Fig. 5, showing access point including eight antennas 68 in which two antennas are used for communication and six are used for location sensing as described in paragraph 0056, with paragraph 0057 indicating that any number of antennas may be used; paragraph 0066, indicating the use of additional connected access points and their constituent antennas; paragraph 0082, describing use of daisy chaining of access points to create synchronization of AoA estimation across several Aps as shown in Fig. 10);
that the base station coupled to the sensors is enabled to measure a location of the handheld controller based on the wireless packet as received by the multiple sensors (e.g. paragraph 0023-0024, providing indoor positioning information using angle of arrival; calculations performed in parallel with communications in the network, using 2D or 3D antenna configurations for estimation of AoA at an access point; location sensing performed with better accuracy from single packet, on any type of WiFi packet by access point; paragraph 0026, receiver of access point used to identify location of mobile device based on signals received from mobile device; paragraph 0030, AoA used at AP to locate mobile device by determining angle of incidence at which signals arrive at the receiving sensors/antennas; client transmits payload with metadata followed by waveform and, using signal received at multiple antenna array, AoA of the mobile device at the AP estimated; geometric relationships used to estimate location; paragraph 0032, AP switches through antenna array and gets vector of phases; paragraph 0044, packet can refer to any type of protocol data unit or other unit structure contained within a signal; paragraph 0050, communications and location sensing are provided by the same packet so that positioning can occur in parallel with WiFi communications; identifying location of mobile device based on angle of arrival calculations; paragraph 0056, indicating that the arrangement shown in Fig. 5 allows for communication and location sensing to occur on the same packet).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, and Hart in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data) and Wilson (directed to determining a position of a pointing device used as a controller), to incorporate the teachings of Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications) to include the capability to implement the base station (i.e. of Wilson) as a base station/access point which includes a plurality of antennas, and is capable of receiving a single packet, such as a communication packet, at the plurality of antennas and using the single packet to calculate the location/position of the mobile device which the packet was received from, such that, when incorporated into the system of Abifaker and Wilson, the single packet received from the mobile device (i.e. the packet of the pointer of Wilson, which provides orientation information, identification, button state, and error information) provides the orientation of the mobile device at a time (i.e. within 20 ms of being measured as taught by Wilson) and a basis for measuring the location of the handheld controller at the same time (i.e. utilizing the methods and apparatus of Hart in order to measure the angle of arrival and determine location of the mobile device based on receipt of the single packet of Wilson which also contains orientation data of the device, instead of using the vision based location measuring system of Wilson, such that the base station is capable of receiving the orientation information and other communicated data and measuring location in parallel, using a single device, based on a single packet).  One of ordinary skill would have been motivated to perform such a modification in order to provide an 
With respect to claim 26, Abifaker teaches a method of controlling objects in a 3-D (three-dimensional) space using a handheld controller, the method comprising: 
measuring, by measurement circuitry within the handheld controller, an orientation of the handheld controller in the 3-D space (e.g. paragraph 0018, directional orientation of mobile device determined from sensors on board; Fig. 3, determine orientation 304, determine direction 306);
measuring a location of the handheld controller in the 3-D space (e.g. paragraph 0018, location of mobile device determined using any one of several location determination techniques; Fig. 3, estimate location of mobile device 308) based on a wireless signal emitted by the handheld controller (e.g. paragraph 0018, location of mobile device determined using any one of several location determination techniques including GPS, advanced forward trilateration; Fig. 3, estimate location of mobile device 308; paragraph 0020, communicating with remotely controlled device using various wireless data links; i.e. device transmitting signals via wireless link, where signals transmitted via wireless link may be used to determine the location of the device, such as using advanced forward trilateration); and
combining the measured location of the handheld controller with the measured orientation of the handheld controller to construct a virtual ray, the virtual ray having an origin placed at the measured location of the handheld controller and a direction based on the measured orientation of the handheld controller (e.g. paragraph 0018, line or ray projected from known location of mobile device in direction according to directional orientation of the mobile device). 
Abifaker does not explicitly disclose 
that the wireless signal is a wireless packet signal, wherein the measured orientation of the handheld controller is provided within the wireless packet emitted by the handheld controller such that the wireless packet indicates the orientation of the handheld controller at a particular time; 
the measuring of the location of the handheld controller is performed substantially immediately after measuring orientation of the handheld controller.
However, Wilson teaches:
that the wireless signal is a wireless packet signal, wherein the measured orientation of the handheld controller is provided within the wireless packet emitted by the handheld controller such that the wireless packet indicates the orientation of the handheld controller at a particular time (e.g. col. 8 lines 5-6 and 18, wireless pointer transmits data messages to RF transceiver base station, using data to computer current 3D orientation of pointer; col. 10 lines 22-25 and 38-52, base station requesting orientation data from pointer in return transmission; microcontroller of pointer identifies last-read outputs from accelerometer, magnetometer, gyroscope, and packages these output values along with the pointer’s assigned identifier, current state of the button of the pointer, and error detection data into an orientation data message which is transmitted via the pointer’s transceiver to the base station using any appropriate RF transmission protocol; i.e. where a packaged data message including last read orientation data and transmitted according to a transmission protocol is equivalent to a wireless packet which provides orientation of a handheld controller at a particular time), 
the measuring of the location of the handheld controller is performed substantially immediately after measuring orientation of the handheld controller (e.g. col. 10 lines 23-25 and 57-59, request for orientation data transmitted 50 times per second, i.e. rate of 50 Hz; microcontroller of pointer programmed to package and transmit orientation message on a prescribed periodic basis, such as at a 50 Hz rate; col. 14 lines 25-32, inputting raw sensor readings provided in orientation message, normalizing, deriving full 3D orientation, computing 3D location of pointer in environment; i.e. orientation measurements are continuously output as a package/packet at a rate of 50 times per second, or every 20 ms; therefore, the orientation measurements are transmitted in the message no more than 20 ms after being measured, and as they are received the location measurement process as shown in Fig. 7 is continuously performed for each packet; therefore, the time between measurement of the orientation, transmission, and beginning of measuring the location based on receiving the orientation is substantially immediate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker and Wilson in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), to incorporate the teachings of Wilson (directed to determining a position of a pointing device used as a controller) to incorporate a base station having an antenna which is capable of receiving wireless packets containing measured orientation information from the device (i.e. mobile device of Abifaker, pointer of Wilson) and measuring the location of the device in the 3D environment (i.e. the computer integrating the base station of Wilson, which receives orientation data of the controller in a wireless packet and measures a location of the controller in order to calculate a ray extending from the controller for designating an object to be controlled), and to further incorporate the ability to transmit the most recent orientation measurements along with other communication data from the device in wireless packets at a prescribed periodic basis, such as at a 50 Hz rate, such that the wireless packets are transmitted to the base station substantially instantaneously after measuring the orientation and therefore provide the base station with the orientation of the device at a particular (i.e. current, within 20 ms) time, where the base station begins performing a location measurement process for the controller upon receiving the orientation measurements and the location measurement is therefore performed substantially immediately following measurement of the orientation information.  One of ordinary skill would have been motivated to perform such a modification in order to provide a unique wireless pointer-based object selection system, gesture recognition system employing the wireless pointer, and a conventional speech control system, creating a multimodal interface for determining what component a user wants to control and what control action is desired as described in Wilson (col. 7 lines 40-46).
Abifaker and Wilson do not explicitly disclose
that the wireless packet indicates the location of the handheld controller at the same particular time as the orientation.
However, Hart teaches:
that the wireless packet indicates the location of the handheld controller at the same particular time as the orientation (e.g. paragraph 0023-0024, providing indoor positioning information using angle of arrival; calculations performed in parallel with communications in the network, using 2D or 3D antenna configurations for estimation of AoA at an access point; location sensing performed with better accuracy from single packet, on any type of WiFi packet by access point; paragraph 0026, receiver of access point used to identify location of mobile device based on signals received from mobile device; paragraph 0030, AoA used at AP to locate mobile device by determining angle of incidence at which signals arrive at the receiving sensors/antennas; client transmits payload with metadata followed by waveform and, using signal received at multiple antenna array, AoA of the mobile device at the AP estimated; geometric relationships used to estimate location; paragraph 0032, AP switches through antenna array and gets vector of phases; paragraph 0044, packet can refer to any type of protocol data unit or other unit structure contained within a signal; paragraph 0050, communications and location sensing are provided by the same packet so that positioning can occur in parallel with WiFi communications; identifying location of mobile device based on angle of arrival calculations; paragraph 0056, indicating that the arrangement shown in Fig. 5 allows for communication and location sensing to occur on the same packet; i.e. where a single packet containing orientation information is received and used to measure location of the device transmitting the packet, the wireless packet is indicative of the location and orientation of the device at the time received).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, and Hart in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data) and Wilson (directed to determining a position of a pointing device used as a controller), to incorporate the teachings of Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications) to include the capability to implement the base station (i.e. of Wilson) as a base station/access point which includes a plurality of antennas, and is capable of receiving a single packet, such as a communication packet, at the plurality of antennas and using the single packet to calculate the location/position of the mobile device which the packet was received from, such that, when incorporated into the system of Abifaker and Wilson, the single packet 
With respect to claim 21, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 1 and Abifaker further teaches wherein measuring the location of the handheld controller is performed by a server apparatus separate from the handheld controller (e.g. paragraph 0018, location of mobile device determined using GPS, advanced forward trilateration; paragraph 0044, location services 108, wireless signal based location services, location based service, etc.).
With respect to claim 23, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 22 and Abifaker further teaches the handheld controller further comprising a set of accelerometers, wherein the control circuitry is further constructed and arranged to: vary a rate at which the wireless interface is directed to transmit wireless packets based on output from the set of accelerometers, the rate increasing for higher levels of acceleration and decreasing for lower levels of acceleration (e.g. paragraph 0017, accelerometer used as inertial sensor; paragraph 0019, user may make gestures to initiate transmission of commands based on signals from inertial sensors; paragraph 0020, communication via wireless data links, via TCP/IP, etc.; i.e. where no gesture is made, no acceleration is detected, and the transmission rate is zero, and where a gesture is made, acceleration is detected, and the transmission rate is greater than zero
With respect to claim 2, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 1, including Wilson’s teaching that the wireless signal is a wireless packet (as previously cited), and Abifaker further teaches wherein measuring the location of the handheld controller includes processing the outputs from the multiple antennas to generate the location of the handheld controller in the 3-D space (e.g. paragraph 0018, location of mobile device determined using advanced forward trilateration; paragraph 0044, wireless signal based location services).  Moreover, Hart teaches:
transmitting, by the handheld controller, a wireless packet by the handheld controller, the wireless packet propagating through space and encountering multiple antennas, the antennas each processing the wireless packet to produce respective outputs (e.g. paragraph 0024, mobile device sending packets on WiFi interface, including a single packet; paragraph 0029, transmissions from client to access point; paragraph 0030, signals arriving at receiving sensors (antennas); client transmitting payload with metadata followed by waveform; electronic switching performed between antennas; angles of incidence; paragraph 0031, relative time measurements at each receiving sensor; measuring TDoA at individual elements of the array; measuring difference in received phase at each element in the antenna array; paragraph 0050, receiving packets at antennas); and 
processing the outputs from the multiple antennas to generate the location of the handheld controller in the 3-D space (e.g. paragraph 0026, access point includes any number of antennas, receiver used to identify location of mobile device based on signals received from mobile device; paragraph 0030, using signal received at multiple antenna array, AoA of mobile device estimated; paragraph 0050, access point processor calculating AoA for use in identifying location of mobile device transmitting the packets).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, and Hart in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data) and Wilson (directed to determining a position of a pointing device used as a controller), to incorporate the teachings of Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications) to include the capability to determine the mobile device’s location based on calculations using received signals at a plurality of antennas from the mobile device.  One of ordinary skill would have been motivated to perform such a modification in order to provide an improvement over conventional systems used for location based services, which have difficulty accurately calculating indoor locations in high ceiling areas or multi-story areas, by providing indoor positioning information using angle of arrival which may be performed in parallel with communications in the network and implemented with existing hardware, on any type of Wi-Fi packet, or using new hardware with better accuracy from a single packet as described in Hart (paragraph 0002, 0023-0024, 0050).
With respect to claim 3, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 1 and Abifaker further teaches the method further comprises:  
while the virtual ray intersects the control location of the controllable object, receiving, by the handheld controller, a capture command from the user, the capture command directing the handheld controller to capture an identity of the controllable object and enabling subsequent control of the controllable object using the handheld controller, regardless of where the handheld controller points after the capture command is received (e.g. paragraph 0018, ray passes through or near location of remotely controllable device, mobile device may select the controllable device to receive inputs; paragraph 0020, no need for line of sight; paragraph 0023-0024, user may be located some distance away and nevertheless select and control the controllable device, such as controlling an appliance in the user’s home from the user’s place of employment; paragraph 0060, identification information obtained), 
the handheld controller thereafter receiving user input for controlling the controllable object and transmitting control instructions to control the controllable object when the virtual ray no longer intersects the control location of the controllable object (e.g. paragraph 0019, one controllable device is selected, user may make gestures to initiate transmission of commands to the device; paragraph 0020, no need for line of sight path between remotely controlled device and mobile device for providing commands;  paragraph 0023-0024, user may be located some distance away and nevertheless select and control the controllable device, such as controlling an appliance in the user’s home from the user’s place of employment, line of sight blocked by various structures, etc.).
With respect to claim 4, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 3 and Abifaker further teaches the method further comprises in response to the virtual ray intersecting control locations of a plurality of the controllable objects identified in the object database:
displaying, by the handheld controller, a list of indicators defined for the plurality of controllable objects (e.g. paragraph 0028, indicating and providing for selection of controllable device; two or more controllable devices in given direction, displaying informative and/or selectable images or icons, etc. to support user selection of one or more controllable devices); and 
while the virtual ray intersects the control locations of the plurality of controllable objects, receiving, by the handheld controller, another capture command, the other capture command directing the handheld controller to capture the list of indicators of the plurality of controllable objects and enabling subsequent control of any of the plurality of controllable objects, regardless of where the handheld controller points after the other capture command is received (e.g. paragraph 0028, user selecting one or more controllable devices within projected line/direction/space using displayed images/icons; selected controllable device comprises a plurality of controllable devices; user may verify, change, or otherwise affect selection of a controllable device), 
the handheld controller thereafter receiving user input for selecting one of the plurality of controllable objects and for controlling the selected controllable object when the virtual ray no longer intersects the control location of the selected controllable object (e.g. paragraph 0024, user selecting and controlling controllable device in the user’s home, blocked line of sight; paragraph 0028, user changing selection of controllable device; paragraph 0033, mobile device transmits commands to selected controllable device).
With respect to claim 6, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 3 and Abifaker further teaches the method further comprises establishing a control location for a particular controllable object at a user-defined region in the 3-D space, the control location for the particular controllable object providing a location to which the handheld controller is pointed to control the particular controllable object (e.g. paragraph 0022, user registering location of remotely controllable device; paragraph 0027-0028, programming location of controllable device in advance, selecting controllable device the direction/orientation of the mobile device; paragraph 0036, obtaining location of controllable device, i.e. by user input, etc.).
With respect to claim 8, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 6 and Abifaker further teaches wherein establishing the control location of the particular controllable object includes the handheld controller executing a training procedure to associate the control location of the particular controllable object in the 3-D space with the particular controllable object (e.g. paragraph 0022, user registering location of remotely controllable device; paragraph 0027-0028, programming location of controllable device in advance, selecting controllable device the direction/orientation of the mobile device; paragraph 0036, obtaining location of controllable device, i.e. by user input, etc.; Fig. 4, obtain estimated location of controllable device 402, where paragraph 0058 describes Fig. 4 as illustrating a process to train the mobile device to select and control a controllable device).
With respect to claim 10, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 8 and Abifaker further teaches wherein executing the training procedure includes:  
receiving, by the handheld controller, a user selection of the particular controllable object for training (e.g. paragraph 0027-0028, programming location of controllable device in advance, selecting controllable device based on the direction/orientation of the mobile device; paragraph 0036, obtaining location of controllable device, i.e. by user input, etc.; paragraph 0058, training mobile device to select and control controllable device by obtaining location of controllable device using described techniques); and 
with the handheld controller physically located at the control location for the particular controllable object, receiving, by the handheld controller, user input that directs the handheld controller to assign its current location in the 3-D space as the control location of the particular controllable object (e.g. paragraph 0022, user may register location of remotely controllable device by holding the mobile device near or next to the remotely controllable device and associating the current location of the mobile device with a fixed location of the remotely controllable device; paragraph 0027-0028, 0036).
With respect to claim 9, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 8 and Abifaker further teaches wherein executing the training procedure includes:  
receiving, by the handheld controller, a user selection of the particular controllable object for training (e.g. paragraph 0027-0028, programming location of controllable device in advance, selecting controllable device based on the direction/orientation of the mobile device; paragraph 0036, obtaining location of controllable device, i.e. by user input, etc.; paragraph 0058, training mobile device to select and control controllable device by obtaining location of controllable device using described techniques).
Abifaker and Hart do not explicitly disclose: 
acquiring, by the handheld controller, values of the virtual ray when the handheld controller is pointed to the control location of the particular controllable object from multiple different locations in the 3-D space; and 
computing the control location of the particular controllable object as a region of intersection in the 3-D space of the acquired values of the virtual ray.
However, Wilson teaches:
acquiring, by the handheld controller, values of the virtual ray when the handheld controller is pointed to the control location of the particular controllable object from multiple different locations in the 3-D space (e.g. col. 21 lines 7-58, running target object training procedure using pointing device; inputting information identifying object to be modeled, repeatedly pointing pointer at object and activating switch, each time from a different location within the environment; computing location and orientation of pointing device; utilizing intersection points of rays defined by pointing device orientation and location values); and 
computing the control location of the particular controllable object as a region of intersection in the 3-D space of the acquired values of the virtual ray (e.g. col. 21 lines 7-58, location of mean of 3D Gaussian blob computed from stored location and orientation values to model device; adding minimum covariance to spread of intersection points of rays defined by pointing device’s stored orientation and location values).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, and Hart in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data) and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Wilson (directed to determining a position of a pointing device used as a controller) to include the capability to train a location of a controllable object in an environment by pointing the device at the object from a plurality of locations and computing the location of the object based on the calculated intersection points of rays extending from the pointing device in the plurality of locations.  One of ordinary skill would have been motivated to perform such a modification in order to provide a unique wireless pointer-based object selection system, gesture recognition system employing the wireless pointer, and a conventional speech control system, creating a multimodal interface for determining what component a user wants to control and what control action is desired as described in Wilson (col. 7 lines 40-46).
With respect to claim 11, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 8 and Abifaker further teaches wherein the control location of the particular controllable object extends across a particular region in space (e.g. paragraph 0045, controllable devices include computing device, entertainment devices, machines, appliances, robots, vehicles, flying devices, etc.; Fig. 5, described in paragraph 0065, plurality of controllable devices at positions P1, P4, P3; i.e. the control locations of devices include a region of space as opposed to a single point).  Abifaker does not explicitly disclose wherein executing the training procedure includes:  
acquiring, by the handheld controller, locations in the 3-D space of multiple vertices of the particular region in space; and 
computing a 3-D region of the control location as a smallest convex shape that contains the multiple vertices.
However, Wilson teaches wherein executing the training procedure includes:  
acquiring, by the handheld controller, locations in the 3-D space of multiple vertices of the particular region in space (e.g. col. 20 lines 23-59, tracing outline of object with pointing device; Gaussian blob defined for the series of locations recorded during the tracing; i.e. where a traced outline of an object will include multiple vertices of the object; col. 21 lines 36-38, coordinates of point in environment representing mean of Gaussian blob used to model the object under consideration); and 
computing a 3-D region of the control location as a smallest convex shape that contains the multiple vertices (e.g. col. 20 lines 53-55, tracing complete, establishing 3D Gaussian blob representing the object using the locations stored during the tracing procedure; col. 21 lines 7-58, location of mean of 3D Gaussian blob computed from stored location and orientation values to model device; adding minimum covariance to spread of intersection points of rays defined by pointing device’s stored orientation and location values).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, and Hart in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data) and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Wilson (directed to determining a position of a pointing device used as a controller) to include the capability to train a location of a controllable object in an environment by tracing the object outline with a pointer and calculating a Gaussian blob based on the traced outline or to a 3D object based on a plurality of recorded coordinates/vertices.  One of ordinary skill would have been motivated to perform such a modification in order to provide a unique wireless pointer-based object selection system, gesture recognition system employing the wireless pointer, and a conventional speech control system, creating a multimodal interface for determining what component a user wants to control and what control action is desired as described in Wilson (col. 7 lines 40-46).
With respect to claim 12, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 8.  Abifaker does not explicitly disclose wherein the control location of the particular controllable object includes multiple distinct regions at respective locations in the 3-D space, and wherein executing the training procedure includes: 
acquiring, by the handheld controller, locations in the 3-D space of each of the multiple distinct regions; and 
aggregating the acquired 3-D locations of the distinct regions as the control location of the particular controllable object, such that the control location of the controllable object corresponds to any of the multiple distinct regions in 3-D space.
However, Wilson teaches wherein the control location of the particular controllable object includes multiple distinct regions at respective locations in the 3-D space (e.g. col. 1 lines 60-65, electronic component and extension, i.e. lighting and associated wall switch), and wherein executing the training procedure includes: 
acquiring, by the handheld controller, locations in the 3-D space of each of the multiple distinct regions (e.g. col. 20 lines 15-17, modeling location and extent of objects in environment using 3D Gaussian blobs; col. 20 line 23-col. 21 line 57, describing two methods for training and computing blobs for modeled objects; i.e. the plurality of objects in the environment which may be controlled are each modeled by acquiring locations associated with the objects and computing Gaussian blobs to represent the objects, such as acquiring a blob for one or more lights and a separate blob for associated wall switches); and 
aggregating the acquired 3-D locations of the distinct regions as the control location of the particular controllable object, such that the control location of the controllable object corresponds to any of the multiple distinct regions in 3-D space (e.g. col. 20 line 23-col. 21 line 57, user inputting information identifying the object to be modeled in association with recorded locations; col. 1 lines 60-65, pointing UI device at electronic component or extension thereof to control component, such as pointing at the device such as lighting itself, or at its extension, such as a wall switch, to control lighting in the room; i.e. the user may point the device at either the location associated with the electronic component itself, such as lighting, or at the location associated with the extension of it, such as the associated wall switch, in order to control the lighting).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, and Hart in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data) and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Wilson (directed to determining a position of a pointing device used as a controller) to include the capability to train a plurality of locations associated with controlling a controllable object in an environment and utilize any of the plurality of locations to control the controllable object.  One of ordinary skill would have been motivated to perform such a modification in order to provide a unique wireless pointer-based object selection system, gesture recognition system employing the wireless pointer, and a conventional speech control system, creating a multimodal interface for determining what component a user wants to control and what control action is desired as described in Wilson (col. 7 lines 40-46).
With respect to claim 29, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 1, and Hart teaches wherein the wireless packet is a Wi-Fi (IEEE 802.11x) packet and the antennas are Wi-Fi antennas (e.g. paragraph 0024, performing location sensing on any Wi-Fi type packet; paragraph 0028, access point and mobile device configured to perform wireless communication according to protocol such as IEEE 802.11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, and Hart in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data) and Wilson (directed to determining a position of a pointing device used as a controller), to incorporate the teachings of Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications) to include the capability to implement the handheld controller as a Wi-Fi (IEEE 802.11) device (i.e. including its antennae) and format the wireless packet as a Wi-Fi (IEEE 802.11) packet.  One of ordinary skill would have been motivated to perform such a modification in order to provide an improvement over conventional systems used for location based services, which have difficulty accurately calculating indoor locations in high ceiling areas or multi-story areas, by providing indoor positioning information using angle of arrival which may be performed in parallel with communications in the network and implemented with existing hardware, on any type of Wi-Fi packet, or using new hardware with better accuracy from a single packet as described in Hart (paragraph 0002, 0023-0024, 0050).
 Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Abifaker in view of Wilson, further in view of Hart, further in view of Segev (US 20140171109 A1).
With respect to claim 27, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 1.  Abifaker, Wilson, and Hart do not explicitly disclose transmitting, by the handheld controller, a locator packet, the locator packet being a wireless packet that includes a substantially empty payload and serves as a basis for triggering a new location measurement of the handheld controller.
However, Segev teaches transmitting, by the handheld controller, a locator packet, the locator packet being a wireless packet that includes a substantially empty payload and serves as a basis for triggering a new location measurement of the handheld controller (e.g. paragraph 0016, indicating that a station may be a mobile device; paragraph 0062, station and access point agreeing on policy and determining location of station, reporting location to access point; paragraph 0063, after station and access point agree on location determination policy, station initiates measurement phase by transmitting Null Data Packet Announcement message frame to access point, indicating that the station is requesting time of flight measurements; paragraph 0064, station then transmits Null Data Packet message frame, notes transmission time; paragraph 0065, access point notes receipt time, transmits message frame; paragraph 0066, initiating another round of messages including NDP message frame, access point transmitting message frame including times of receipt of original NDP message frame and transmit time of subsequent frame; paragraph 0068, when station receives this message frame, it has all the information it needs to calculate time of flight between station and access point and then to calculate its relative position from access point, where access point has provided its location to the station; i.e. the station transmits an empty packet, such as a Null Data Packet announcement and a Null Data Packet message, and this empty packet initiates a series of measurements which allow the station to measure its position/location).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Segev in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Segev (directed to differentiated wireless station location) to include the capability for the handheld controller to transmit an empty packet, such as a Null Data Packet announcement and a Null Data Packet message, where this empty packet initiates a series of measurements which allow the handheld controller to measure its position/location.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to determine station location for a variety of purposes while also preserving privacy of the station so that the station cannot be determined too closely as described in Segev (paragraph 0003, 0016, 0020).
With respect to claim 28, Abifaker in view of Wilson, further in view of Hart, further in view of Segev teaches all of the limitations of claim 27 as previously discussed, and Segev further teaches generating the new location measurement of the handheld controller based on receipt of the locator packet by multiple antennas (e.g. paragraph 0016, using time of flight to different access points to identify device location, as shown in Fig. 1, determining round trip time of flight to each access point/station, using distance to and location of the multiple access points to triangulate the station’s position; paragraph 0028, for all of the phases/examples describe, multiple access points used although only single access point is illustrated; i.e. the Null Data Packet Announcement/Null Data Packet method for initiating location measurement of a station/mobile device as cited above with regard to claim 25 is performed using multiple access points, each of which includes an antenna, as described in paragraphs 0071-0072; therefore, the Null Data Packet Announcement/Null Data Packet for initiating location measurement is transmitted to and received by multiple antennas).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Segev in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Segev (directed to differentiated wireless station location) to include the capability for the handheld controller to transmit an empty packet, such as a Null Data Packet announcement and a Null Data Packet message, where this empty packet initiates a series of measurements which allow the handheld controller to measure its position/location, and the empty packet is transmitted to and received by multiple antennas.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to determine station location for a variety of purposes while also preserving privacy of the station so that the station cannot be determined too closely as described in Segev (paragraph 0003, 0016, 0020).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abifaker in view of Wilson, further in view of Hart, further in view of Kim et al. (US 9571625 B2).
With respect to claim 5, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 3, and Abifaker   While Abifaker suggests that a history of controllable objects is used and further teaches the method further comprises:  
storing controllable objects (e.g. paragraph 0027, device programmed in advance as to location of controllable devices); 
receiving, by the handheld controller, user input to control a controllable object (e.g. paragraph 0024, user selecting controllable device); and 
transmitting control instructions from the handheld controller for controlling the selected controllable object (e.g. paragraph 0024, controlling controllable device using smart phone), 
wherein the acts (B) and (C) are performed without the virtual ray intersecting the control location of the selected controllable object (e.g. paragraph 0024, user at place of employment selecting and controlling devices at home; distance varying greatly, line of sight blocked by various structures).
Abifaker, Wilson, and Hart do not explicitly disclose that the stored controllable objects are a stored history of controllable objects previously controlled by the handheld controller, or that the controllable object is selected from the history.  However, Kim teaches:
storing a history of controllable objects previously controlled by the handheld controller (e.g. col. 25 lines 64-66, device icons previously registered to the terminal as shown in Fig. 38(a) displayed on device map; col. 26 lines 41-42, list of previously searched device icons; col. 27 lines 38-39, display previously registered devices on map); 
receiving, by the handheld controller, user input to control a controllable object selected from the history (e.g. col. 27 lines 54-56, user selecting device from device map, i.e. a device which was previously registered/searched according to the user’s interaction history); and 
transmitting control instructions from the handheld controller for controlling the selected controllable object (e.g. col. 27 lines 56-57, mobile terminal communicating with selected device; col. 27 line 62-col. 28 line 3, after device select input, selecting communication according to certain function/function of the data communication; col. 29 lines 25-26, communication with selected device; see also col. 29 lines 59-65), 
wherein the acts (B) and (C) are performed without the virtual ray intersecting the control location of the selected controllable object (e.g. col. 32 lines 1-4, operation of electronic devices may be remotely controlled outside or within the building in which the electronic devices are located via the mobile terminal; col. 31 lines 50-59, mobile terminal communicating with control server via internet, etc., control server connected with devices and may or may not be located within the same building as the devices; i.e. mobile terminal may remotely control devices from outside of the building that the devices are located in via control server, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Kim in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Kim (directed to an electronic device control method including the capability to select from a 
With respect to claim 7, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 6.  Although Abifaker additionally teaches wherein the particular controllable object is electrically connected to an electronic controller (e.g. paragraph 0057, transmission of commands to selected controllable device via network/network resources; paragraph 0033, transmitting messages via signals to access point, base station, etc. of network; paragraph 0034, networked resource forwarding desired commands to the selected controllable device with or without additional data processing; paragraph 0043, network comprising access point, base station, direct link, resources,  may be a wired communication network; paragraph 0045, controllable devices controlled via commands received via signals transmitted over wires, cables, optical fibers, etc.; Fig. 1 showing direction connection to network/resources and controllable devices), it does not explicitly disclose the electronic controller occupying a location in the 3-D space, and wherein the control location for the particular controllable object does not intersect with the location of the electronic controller.  However, Kim teaches the electronic controller occupying a location in the 3-D space, and wherein the control location for the particular controllable object does not intersect with the location of the electronic controller (e.g. col. 31 lines 50-59, describing Fig. 54, control server connected with electronic devices via wired communication, installed outside or within building with electronic devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Kim in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Kim (directed to an electronic device control method including the capability to select from a plurality of controllable devices on a map) to include the capability to position an electrically connected network resource for processing and forwarding control signals to controllable devices (as taught by Abifaker) in a non-intersecting location within the .
Claims 13-16, 18-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abifaker in view of Wilson, further in view of Hart, further in view of Powderly et al. (US 20170287225 A1).
With respect to claim 24, Abifaker in view of Wilson, further in view of Hart teaches all of the limitations of claim 23 as previously discussed.  Abifaker, Wilson, and Hart do not explicitly disclose wherein the handheld controller has an outward appearance that resembles one of (i) a gun and (ii) a sword.  However, Powderly teaches wherein the handheld controller has an outward appearance that resembles one of (i) a gun and (ii) a sword (e.g. paragraphs 0107-0108, casing ray from user input device such as toy weapon; Fig. 12A, showing a gun-shaped user input device; paragraph 0111, weapon-shaped user input device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Powderly in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Powderly (directed to interactions with 3D virtual objects using multiple DOF controllers) to include the capability to utilize a gun-shaped mobile device as the handheld controller.  One of ordinary skill would have been motivated to perform such a modification in order to reduce user fatigue and provide dynamic user interactions as described in Powderly (paragraph 0030).
With respect to claim 13, 
establishing electronic communication between the handheld controller and a 3-D headset configured to render the virtual controllable object as a hologram; and 
in response to the handheld controller pointing such that the virtual ray intersects the control location of the virtual controllable object, accepting user input by the handheld controller for controlling the virtual controllable object.
However, Powderly teaches wherein the object database stores a control location in the 3-D space of a virtual controllable object (e.g. paragraph 0078, map database comprise various points in time and corresponding objects; paragraph 0103, objects include virtual objects; paragraph 0104, objects are part of world map, data associated with objects such as location stored in data structure, such as indexing objects in data structure by location), and wherein the method further comprises:
establishing electronic communication between the handheld controller and a 3-D headset configured to render the virtual controllable object as a hologram (e.g. paragraph 0077, MR environment including user’s wearable system, input devices including totems, user input devices; paragraph 0078, devices and map database connected to each other through network, i.e. WAN; paragraph 0037, describing Fig. 2, wearable system includes display headset/HMD 220 which renders AR/VR/MR content to the user; paragraph 0061, wearable system includes handheld user input device in wireless communication with the wearable system; paragraph 0076, portraying virtual objects in relation to real world; paragraph 0103, displaying virtual and physical objects, virtual objects may be operating system and application objects); and 
in response to the handheld controller pointing such that the virtual ray intersects the control location of the virtual controllable object, accepting user input by the handheld controller for controlling the virtual controllable object (e.g. paragraph 0101, user interacts with objects using cone casting; paragraph 0106, casting cone such as with single ray, identifying objects which intersect with cone; paragraph 0107, ray casting techniques used in connection with user input devices 466; see also Figs. 12A-B).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and 
With respect to claim 14, Abifaker in view of Wilson, further in view of Hart, further in view of Powderly teaches all of the limitations of claim 13 and Powderly further teaches the method further comprises:  transmitting values of the virtual ray to the 3-D headset to enable the 3-D headset to render a holographic cursor projected to appear along the virtual ray (e.g. paragraph 0117, projected cone has a variety of properties, such as size, shape, color, etc., which may be displayed to the user so that the cone is perceptible; portions of cone may be displayed, such as end of the cone, surface of the cone, central ray of the cone, etc.; end of cone can have any cross section, circular, oval, polygon, irregular; i.e. where a displayed portion of a projected cone or ray having any size, shape, color, etc. comprises a cursor along the virtual ray; paragraph 0125, where cone is invisible, assigning focus indicator, cursor, graphic, etc. to objects indicating direction/location of cone).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Powderly in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Powderly (directed to interactions with 3D virtual objects using multiple DOF controllers) to include the capability to display a projected image associated with the virtual ray (e.g. 
With respect to claim 15, Abifaker in view of Wilson, further in view of Hart, further in view of Powderly teaches all of the limitations of claim 14 and Powderly further teaches the method further comprises:  receiving, by the handheld controller, user input to adjust a depth of the holographic cursor as rendered by the 3-D headset along the virtual ray (e.g. paragraph 0121, depth of cone can be adjusted by the user, anchored to certain depth plane; setting distal end of the cone to a depth plane; paragraph 0117, displaying the cone or portions of the cone, such as the end of the cone, cross section of cone, etc.; i.e. where the end of the cone is displayed as a cursor and the user may adjust/set the depth of the cone, the user’s change to the depth of the cone results in a change to the displayed depth of the end of the cone; paragraph 0122, anchoring depth upon detection of actuation of user input device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Powderly in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Powderly (directed to interactions with 3D virtual objects using multiple DOF controllers) to include the capability to display a projected image associated with the virtual ray (e.g. a portion of an associated cone having a size, shape, and color) so that the cone is perceptible to the user (i.e. so that the user is aware of the locations intersected by the cone), or to indicate a direction/location of the cone, and to further include the capability to change the depth of the displayed cone/cone portion.  One of ordinary skill would have been motivated to perform such a modification in order to reduce user fatigue and provide dynamic user interactions as described in Powderly (paragraph 0030).
With respect to claim 16, Abifaker in view of Wilson, further in view of Hart, further in view of Powderly teaches all of the limitations of claim 14 and Powderly further teaches the method further comprises:  receiving, by the handheld controller, user input e.g. paragraph 0118, cast cone originates/is anchored to user input device functioning as a pointer; paragraph 0119, cone moved based on actuation of user input device; paragraph 0120, cone extends to termination threshold, i.e. collision with object or threshold distance; paragraph 0124 visual representation of cone is portion that interacts with real or virtual content, used to target and select virtual object; receiving user inputs from user input device to allow user to select virtual object).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Powderly in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Powderly (directed to interactions with 3D virtual objects using multiple DOF controllers) to include the capability to display a projected image associated with the virtual ray (e.g. a portion of an associated cone having a size, shape, and color) so that the cone is perceptible to the user (i.e. so that the user is aware of the locations intersected by the cone), or to indicate a direction/location of the cone, and to further utilize the displayed cone portion to target and select virtual objects according to user inputs received via the hand held input device.  One of ordinary skill would have been motivated to perform such a modification in order to reduce user fatigue and provide dynamic user interactions as described in Powderly (paragraph 0030).
With respect to claim 18, Abifaker in view of Wilson, further in view of Hart, further in view of Powderly teaches all of the limitations of claim 16 and Powderly further teaches the method further comprises:  receiving, by the handheld controller, user input to move the selected hologram (e.g. paragraph 0105, user may interact with object by moving the object; paragraph 0124 visual representation of cone is portion that interacts with real or virtual content, used to target and select virtual object; receiving user inputs from user input device to allow user to select virtual object).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Powderly in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and 
With respect to claim 19, Abifaker in view of Wilson, further in view of Hart, further in view of Powderly teaches all of the limitations of claim 16 and Powderly further teaches the method further comprises:  receiving, by the handheld controller, user input to display a list of options for interacting with the selected hologram (e.g. paragraph 0105, user may interact with object by opening a menu or toolbar associated with the object; paragraph 0124 visual representation of cone is portion that interacts with real or virtual content, used to target and select virtual object; receiving user inputs from user input device to allow user to select virtual object).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Powderly in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Powderly (directed to interactions with 3D virtual objects using multiple DOF controllers) to include the capability to display a projected image associated with the virtual ray (e.g. a portion of an associated cone having a size, shape, and color) so that the cone is perceptible to the user (i.e. so that the user is aware of the locations intersected by the cone), or to indicate a direction/location of the cone, and to further utilize the displayed cone portion to target and select virtual objects according to user inputs received via the hand held input device, and to display a menu or toolbar associated with the selected object.  One of ordinary skill would have been motivated to perform such a modification 
With respect to claim 20, Abifaker in view of Wilson, further in view of Hart, further in view of Powderly teaches all of the limitations of claim 16 and Powderly further teaches the method further comprises:  receiving, by the handheld controller, user input to generate a slicing plane orthogonal to the virtual ray, the slicing plane enabling the handheld controller to select holograms based on their locations relative to the slicing plane (e.g. paragraph 0121, depth of cone can be adjusted by the user, anchored to certain depth plane; setting distal end of the cone to a depth plane, such that only objects within or at depth plane are captured and user interactions are allowed with objects at the depth plane and/or less than the depth plane; paragraph 0126, cone aperture transverse to central ray, corresponding to distal end of cone; paragraph 0127, aperture can be adjusted by user by actuating input device; paragraph 0129, adjusting aperture in order to improve speed and precision of target object based on number of objects and environmental factors).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, and Powderly in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), and Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), to incorporate the teachings of Powderly (directed to interactions with 3D virtual objects using multiple DOF controllers) to include the capability to set a depth plane and aperture for the virtual ray such that only objects within the depth plane, or objects between the user and the depth plane but not beyond the depth plane, and within the aperture, may be selected.  One of ordinary skill would have been motivated to perform such a modification in order to reduce user fatigue and provide dynamic user interactions as described in Powderly (paragraph 0030).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abifaker in view of Wilson, further in view of Hart, further in view of Powderly, and further in view of Bradski et al. (US 20160026253 A1).
With respect to claim 17, Abifaker in view of Wilson, further in view of Hart, further in view of Powderly teaches all of the limitations of claim 16.  While Powderly further teaches receiving, by the handheld controller, user input to manipulate the selected hologram (e.g. paragraph 0105, user may interact with object by moving the object; paragraph 0124 visual representation of cone is portion that interacts with real or virtual content, used to target and select virtual object; receiving user inputs from user input device to allow user to select virtual object), Abifaker, Wilson, Hart, and Powderly do not explicitly disclose that the manipulation of the selected hologram is a rotation.  However, Bradski teaches that the manipulation of the selected hologram is a rotation (e.g. paragraph 1282, virtual objects on cross sectional profile; cross sectional profile may be rotated; paragraph 1283, blocks as shown in Fig. 124A-D may be rotated; paragraph 1579, rotating 3D model of vehicle).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Abifaker, Wilson, Hart, Powderly, and Bradski in front of him to have modified the teachings of Abifaker (directed to gesture based remote control of devices using a mobile based on calculated location and orientation data), Wilson (directed to determining a position of a pointing device used as a controller), Hart (directed to an angle of arrival location sensing apparatus using a single packet received at a plurality of antennas of the apparatus to conduct both location sensing and network communications), and Powderly (directed to interactions with 3D virtual objects using multiple DOF controllers), to incorporate the teachings of Bradski (directed to systems for creating virtual and augmented reality) to include the capability to rotate a selected virtual object.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate virtual reality and/or augmented reality interaction for one or more users as described in Bradski (paragraph 0017).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/JEREMY L STANLEY/Examiner, Art Unit 2179